DETAILED ACTION
Non-Final Rejarction
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8, 10-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (A Multimodal Anomaly Detector for Robot-Assisted Feeding Using an LSTM-Based Variational Autoencoder, IEEE, July 2018) in view of Luo et al. (Remembering history with convolutional lstm for anomaly detection, IEEE, July 2017).
Regarding Claims 1 and 11. Park teaches a method anomaly detection and correction, comprising (fig.2; abstract): 
generating original signature matrices that represent a state of a system of multiple time series (x1….xt: fig.2; section. V(C)); 
encoding the original signature matrices (Z1….Zt: fig. 2)(encoder: fig. 2; section III(A)); 
(LSTM: fig. ; section IV 2); 
decoding the modeled signature matrices (linear*, linear: fig. 2; section IV); 
determining an occurrence of an anomaly using a loss function based on a difference between the decoded signature matrices and the original signature matrices(anomaly score estimator: fig.2; section V); and 
performing a corrective action responsive to the determination of the occurrence of the anomaly (anomaly or no anomaly: fig. 2; detector reports the current task execution is anomalous and returns the decision and  control the sensitivity of the detector by adjusting c: section V).
Park does not explicitly teach the encoded signature matrices using a plurality of convolutional long-short term memory (LSTM) neural networks for each respective convolutional neural network;
decoding the modeled signature matrices using a plurality of deconvolutional neural networks.
However, Luo teaches the encoded signature matrices using a plurality of convolutional long-short term memory (LSTM) neural networks for each respective convolutional neural network (convLSTM: fig.1; section 3.1-3.2);
decoding the modeled signature matrices using a plurality of deconvolutional neural networks (Decomv1_1, 1_2:fig.1; section 3.1-3.2 ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the invention Park, teach the encoded signature matrices using a plurality of convolutional long-short term memory (LSTM) neural 

Regarding Claims 2 and 12. Luo further teaches each convolutional neural network of the plurality of convolutional neural networks includes a plurality of steps (Conv1-conv3: fig.1).  

Regarding Claims 3 and 13. Luo further teaches each convolutional LSTM neural network ((network stage, as cited in claim 13) accepts an output of a respective step of one of the convolutional neural networks (network stages, as cited in claim 13)(output of Conv3: fig. 1: sec. 3.2).  

Regarding Claims 4 and 14. Luo further teaches decoding the signature matrices comprises sequentially deconvolving an output using a deconvolutional neural network (network stage, as cited in claim 14) and concatenating the deconvolved output with a next output of the LSTM neural networks(network stages, as cited in claim 14) (Deconv2_1-2_2. 3_1-3_2: fig. 1: sec. 3.2).  

Regarding Claims 5 and 15. Luo further teaches encoding the original signature matrices comprises feeding an output of each convolutional neural network to an input (conv1…conv3 (series connection): fig. 1; sec. 3.2).  

Regarding Claims 6 and 16. Park further teaches determining the occurrence of the anomaly comprises comparing an output of the loss function to a threshold (threshold estimator, score>ή: fig.2).  

Regarding Claims 7 and 17. Park further teaches determining a severity of the anomaly using signature matrices at a plurality of different time scales (fig.6-7; section VII; (anomaly or no anomaly: fig. 2; when the anomaly score of the current input is higher than η, task execution is anomalous: section V)).  

Regarding Claims 8 and 18. Park further teaches each original signature matrix represents correlation values between two respective time series (Multimodal signals: fig.2, x1….xt; sect. IV, V(C)).  

Regarding Claims 10 and 20. Park further teaches the corrective action is selected from the group consisting of changing a security setting for an application or hardware component of the monitored system, changing an operational parameter of an application or hardware component of the monitored system, halting or restarting an application of the monitored system, halting or rebooting a hardware component of the monitored system, changing an environmental condition of the monitored system, and changing status of a network interface of the monitored system(anomaly or no anomaly: fig. 2; detector reports the current task execution is anomalous and returns the decision and  control the sensitivity of the detector by adjusting c: section V).

Allowable Subject Matter
Claims 9 and 19  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome current objection. 
The following is a statement of reasons for the indication of allowable subject matter:  
The subject matter of claims 9 and 19 would be allowable because the closest prior art (see attached PTO-892 & IDS) fails to disclose or render obvious the limitations of each original signature matrix at a time t is formed from values: 
    PNG
    media_image1.png
    60
    220
    media_image1.png
    Greyscale
, as recited on claims 9 and 19.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Natsumeda et al. (US 2019/0324068) disclose ystems and methods for detecting anomalies based on modeling which can model dependency between attributes such as long short-term memory (LSTM) auto-encoder, invariant relationships, and principal component analysis (PCA) based method.
Verma et al. (US 2019/0312898) disclose the device detects an anomaly in the computer network by comparing a reconstruction error associated with an 
Clayto et al. (US 10,410,113) discloses Time Series Data Adaptation and Sensor Fusion Systems, Methods, And Apparatus and anomaly detection.
D. Chao et al. (US 2019/0246102) disclose an encoding apparatus and method and a decoding apparatus and method for performing prediction for a frame using a neural network.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328.  The examiner can normally be reached on M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


M.K.I
Primary Examiner
Art Unit 2864



/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2864